Title: Thomas Jefferson to Simon Bernard, 8 March 1817
From: Jefferson, Thomas
To: Bernard, Simon


          
            Sir
            Monticello
Mar. 8. 17.
          
          I am honored with your letter of Feb. 21. covering one from my friend the General la Fayette. I sincerely congratulate you on your arrival in this land of peace and safety, and still more I congratulate my country on the acquisition of your talents, which, directing our preparations for war, are most likely to continue it a land of peace and safety. I wish that in any circumstances of your new situation, you may find a compensation for the great change of society and habits you must experience.   I should certainly have been happy to have recieved you at Monticello: but yield, as I ought to the claims of the public on you, as well as to your personal convenience, to which the season, the state of the roads and length of journey would not have been propitious. should your future duties or curiosity lead you at any time into this region of country, I shall always be proud to prove to you in person my high sense of your worth, and of the obligations we shall owe you, and I salute you with assurances of my great esteem and respect.
          Th: Jefferson
        